                                           Case 3:20-cv-00642-JD Document 16 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TATYANA EVGENIEVNA DREVALEVA,
                                   7                                                      Case No. 20-cv-00642-JD
                                                      Plaintiff,
                                   8
                                                v.                                        JUDGMENT
                                   9
                                        LAUREL BEELER, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          By order dated April 27, 2020, the Court dismissed this case with prejudice. Dkt. No. 15.

                                  14   Pursuant to Federal Rule of Civil Procedure 58, the Court enters judgment against plaintiff

                                  15   Tatyana Evgenievna Drevaleva.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 29, 2020

                                  18

                                  19                                                               ________________________
                                                                                                   JAMES DONATO
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
